Citation Nr: 0942998	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-28 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral ingrown 
great toenails.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to an initial disability rating in excess of 
10 percent for left shoulder scapula thoracic bursitis with 
SLAP repair.

5.  Entitlement to an initial compensable rating for 
onychomycosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 2003. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to 
service connection for the Veteran's left shoulder disorder 
and onychomycosis, assigning noncompensable ratings, and 
denied entitlement to service connection for bilateral 
ingrown toenails, sinusitis and residuals of pneumonia.  
Timely appeals were noted from that decision.

During the pendency of the Veteran's appeal, the RO awarded 
an increased evaluation for the Veteran's service-connected 
left shoulder disorder from 0 percent to 10 percent.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).   The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status. 

The issues of entitlement to a compensable initial evaluation 
for onychomycosis and service connection for bilateral 
ingrown great toenails are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, sinusitis had 
its onset during service.  

2.  The Veteran's left shoulder scapula thoracic bursitis 
with SLAP repair is characterized by mild pain upon motion.  
There is no evidence of ankylosis, limitation of motion of 
the arm to shoulder level, or impairment of the humerus. 

3.  There is no evidence that the Veteran currently has 
chronic residuals of pneumonia that are related to his active 
service.  


CONCLUSIONS OF LAW

1.  Sinusitis was incurred as a result of active military 
service.  38 U.S.C.A.           §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  Chronic residuals of pneumonia were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1117, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for left shoulder scapula thoracic bursitis with SLAP 
repair have not been met.  38 U.S.C.A.           §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5203 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated July 2003, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
July 2007, the Veteran was notified of the way initial 
disability ratings and effective dates are established. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for left 
shoulder scapula thoracic bursitis with SLAP repair.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.


VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claims for service connection for 
sinusitis and for an increased initial disability evaluation 
for left shoulder scapula thoracic bursitis with SLAP 
repair.  

The Veteran has not received a VA examination with regard to 
his claim for service connection for chronic residuals of 
pneumonia; however, there is no clinical evidence that the 
Veteran currently has chronic residuals of pneumonia.  In 
fact, clinicians who have treated the Veteran for shortness 
of breath and coughing have diagnosed lung disorders other 
than pneumonia or residuals of pneumonia.  There is no 
indication that he has chronic residuals of pneumonia that 
are associated with service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).   Indeed, in view of the absence of 
findings of residuals of pneumonia, relating such a disorder 
to service would certainly be speculative.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. 5103A(a)(2).  The Board is satisfied 
that the duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

a.  Sinusitis

The Veteran has been diagnosed with recurrent acute 
sinusitis, which he has attributed to his active service.

The Veteran's service treatment records document numerous 
episodes of sinusitis during his 20 year military career.  
Post-service clinical evidence reflects that the Veteran has 
had intermittent bouts of sinusitis since his discharge.  

On VA examination in August 2004, the Veteran was diagnosed 
with recurrent sinus infections with postnasal drip, cough 
and deviated septum.  No etiology opinion was offered.  
During a May 2009 VA examination, the examiner indicated that 
the Veteran "started to have sinus issues in the service" 
and that "this has been ongoing since the service."  The 
Veteran's in-service episodes of sinusitis were "not an 
allergic issue - it was just random and recurrent."  On 
physical examination, the examiner noted purulent nasal 
discharge and pain around the sinuses.  He diagnosed 
"recurrent acute sinusitis" with "significant effects" on 
the Veteran's occupation.

On review of the evidence the Board finds that the evidence 
is at least in equipoise on the matter of service connection 
for chronic sinusitis.  The Veteran has received a diagnosis 
of recurrent acute sinusitis.  There are several reports of 
sinusitis in the Veteran's service treatment records.  On 
examination in May 2009, it was found that the Veteran's 
sinusitis had its onset during service and that there has 
been a continuity of symptomatology since his discharge.  The 
VA examiner is competent to render an opinion in this matter, 
and his comments are reasonably based on the facts as 
contained within the record.  

The Board is required to resolve all reasonable doubt in 
favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Accordingly, service connection for chronic sinusitis 
is granted.

b.  Pneumonia

The Veteran asserts that he has residuals of pneumonia, which 
he attributes to March 1985 and March 2003 in-service 
episodes of pneumonia.  

On VA examination in August 2004, the March 2003 in-service 
episode of pneumonia was noted and discussed.  Although the 
Veteran reported a cough and shortness of breath at the time 
of the examination, the examiner noted the recent finding of 
a pulmonologist that the Veteran's respiratory symptoms were 
due to gastroesophageal reflux disease.  The lungs were clear 
at the time of the VA examination.  

In a private clinical note dated August 2004, the Veteran 
reported a cough with productive yellowish-brown sputum.  He 
provided the clinician with the records of his treatment for 
pneumonia in service.  The clinician noted that the Veteran's 
in-service pneumonia was of viral etiology.  On X-ray, there 
was "no evidence of active lung infiltrates or significant 
interval change."  The diagnosis was viral cough.  There was 
no reference to pneumonia or residuals of pneumonia.  There 
is no other evidence of treatment for pneumonia or residuals 
of pneumonia in the record.  

While the Veteran is competent to report symptoms of cough 
and shortness of breath, Layno v. Brown, 6 Vet. App. 465, 469 
(1994), he is not a medical professional and he is not 
competent to make a diagnosis that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).

In sum, the objective evidence of record fails to show that 
the Veteran has chronic residuals of pneumonia.  In the 
absence of a current diagnosis, the Veteran's service 
connection claim for chronic residuals of pneumonia must be 
denied.  See Brammer, supra.

Increased Initial Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Because this appeal ensues from the Veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left shoulder disability has been evaluated as 
analogous to impairment of the clavicle or scapula under 
Diagnostic Code (DC) 5203.  Under this DC, malunion of the 
clavicle or scapula is rated as 10 percent for the major 
shoulder and 10 percent for the minor shoulder.  Nonunion of 
the clavicle or scapula without loose movement is rated as 10 
percent for the major shoulder and 10 percent for the minor 
shoulder; nonunion of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  Dislocation of the clavicle 
or scapula with loose movement is rated as 20 percent for the 
major shoulder and 20 percent for the minor shoulder.  
Diagnostic Code 5203 provides an alternative rating based on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5201 provides that a 20 percent rating may be 
granted if there is limitation of motion of the arm to 
shoulder level.  If there is limitation of motion midway 
between the side and shoulder level, a 30 percent rating is 
warranted if the disorder affects the major extremity, and a 
20 percent rating is warranted if the disorder affects the 
minor extremity.  If there is limitation of the motion of the 
arm to 25 degrees from the side, a 40 percent rating is 
warranted for the major extremity, or a 30 percent rating is 
warranted for the minor extremity.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Service connection was granted for the Veteran's left 
shoulder disability by rating decision dated January 2005, 
and a noncompensable disability rating, effective June 1, 
2003, was assigned.  By rating decision dated June 2007, that 
disability rating was increased to 10 percent.  The effective 
date of June 1, 2003, was not affected.

In a statement dated October 2003, the Veteran's wife noted 
that the Veteran often could not pick up his children or 
engage in other physical activity due to his shoulder pain.  
On VA examination in August 2004, the Veteran was noted to 
have "good" range of motion in the shoulder, with some 
"minimal" loss of function due to pain.  

X-ray studies dated August 2005 showed no evidence of 
fracture or inflammatory, neoplastic or arthritic change.  
There was "no significant abnormality" of the soft tissues.  

Private physical therapy records dated from April to May 2005 
show that the Veteran was mildly limited in raising his arm 
overhead, and that the joint was painful.  No significant 
social or occupational impairment as a result of the 
Veteran's shoulder disorder was noted. 

The Veteran received a private evaluation in November 2005.  
He continued to report pain over the lateral aspect of the 
shoulder.  There was no frank instability, but the Veteran 
did report a sensation of popping in the shoulder.  Physical 
examination showed no atrophy.  There was some pain to gentle 
palpation over the cuff and tuberosity.  No weakness was 
noted on resistance testing.  Mild crepitus was noted.  
Internal impingement, cross-arm and speed tests were 
negative.  There was no limitation of motion of the shoulder 
joint, nor were any neurological deficits observed.  October 
2005 X-ray studies and an MRI were said to be 
"unremarkable."  The diagnosis was chronic left shoulder 
pain, secondary to "probable cuff tendonitis and 
impingement."  

In December 2005 and January 2006, the Veteran reported 
tingling and numbness in the left upper extremity.  EMG 
studies were normal.  The Veteran's neurological symptoms 
were attributed to a herniated cervical disc, unrelated to 
his shoulder disorder.    

In a May 2006 private treatment record, the Veteran reported 
"no further pain ... with overhead movements."  There was no 
tenderness to palpation, limitation of motion or impingement.  
His physician felt that the Veteran's improvement was such 
that he should be released from care.  

On VA examination in May 2009, the Veteran reported that he 
had seen an improvement in the past, but that he was once 
again in pain.  He has flareups 2 to 3 times a week of 
"moderate" severity.  The pain was worse on overuse and 
overhead reaching.  The Veteran was left-hand dominant.  He 
indicated that there was deformity, instability, effusion, or 
episodes of dislocation or subluxation; however, he did 
report a feeling of "giving way," pain, stiffness, weakness 
and decreased speed of joint motion.  

On range of motion testing, there was objective evidence of 
pain on active motion.  Flexion was to 165 degrees and 
abduction was to 170 degrees.  Internal rotation was 50 
degrees and external rotation was 90 degrees.  There was no 
additional limitation of motion after three repetitions.  X-
ray studies were normal.  The examiner found that the 
Veteran's shoulder pain had "no significant effects" on his 
employment and only "mild" effect on certain activities of 
daily living, such as driving, chores, sports and recreation.  

There is no evidence of nonunion of the clavicle or scapula 
with loose movement, dislocation of the shoulder joint, or 
any other similar symptoms which may justify a 20 percent 
rating under DC 5203 for impairment of the clavicle or 
scapula. Although the disability can also be rated on 
impairment of function of the contiguous joint, the record 
contains no evidence of limitation of motion that would 
warrant an increased rating under DC 5201.  The evidence 
reflects that he can elevate the arm above shoulder level.  

The Board has also considered an increased rating for 
functional impairment. However, the Veteran is already 
receiving a disability rating based on symptomatology that 
includes functional loss due to pain on motion.  Objective 
evidence has shown pain upon motion of the joint; however, 
even when that effect is considered, the evidence of record 
does not show that there is any additional loss of function 
that causes the Veteran's disability to more nearly 
approximate limitation of arm to shoulder level.  Range of 
motion testing has consistently shown no limitation of motion 
throughout the appeals period.  Accordingly, a higher rating 
based on functional loss is not warranted.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board finds that the 10 percent rating assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran.

The Board has also considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the Veteran's service connected 
left shoulder disability have warranted no more than a 10 
percent rating since June 1, 2003, the effective date of the 
grant of service connection.

The Board has considered evaluating the Veteran's service- 
connected left shoulder disability under other diagnostic 
codes. 38 C.F.R. § 4.71a, Diagnostic Code 5202, provides for 
evaluation of shoulder and arm disability based on impairment 
of the humerus, such as loss of head of the humerus; 
nonunion, fibrous union, or malunion of the humerus; or 
recurrent dislocation at the scapulohumeral joint.  The 
record is negative for a diagnosis of any pathology set forth 
under DC 5202; therefore the Board finds that DC 5202 is not 
applicable.  Similarly, Diagnostic Code 5200 (for ankylosis 
of the scapula and humerus) is not applicable, as ankylosis 
is not shown.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence does not demonstrate that the Veteran's service-
connected left shoulder disorder presents an exceptional or 
unusual disability picture with related factors such as 
significant effects on the Veteran's employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  Consequently, 
the Board concludes that a remand for consideration of the 
assignment of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
see also Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign an evaluation greater than 10 percent 
for the Veteran's service connected left shoulder disorder.


ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for chronic residuals of 
pneumonia is denied.

Entitlement to an initial disability rating in excess of 10 
percent for left shoulder scapula thoracic bursitis with SLAP 
repair is denied.


REMAND

The Veteran was noted to have bilateral ingrown great 
toenails on his entry examination in May 1983.  A Veteran is 
afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of entry 
examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A 
pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In this case, bilateral ingrown toenails were noted upon 
service entry; thus, the presumption of soundness does not 
attach.  Therefore, for the purposes of determining 
entitlement to service connection, it must be shown that the 
Veteran's ingrown toenail disability underwent an increase in 
severity during his service that is not due to the natural 
progress of the disease.  

The Veteran received a VA examination of his feet in May 
2009; however, the examiner did not review the claims folder 
and made no comment as to whether the Veteran's pre-existing 
disability underwent an increase in severity during service.  
The examiner also diagnosed onychomycosis, but no opinion was 
offered as to the severity of the disorder, to include 
addressing the criteria of Diagnostic Code 7806.  Thus, upon 
remand, the Veteran should be scheduled for another VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature, 
etiology and severity of his bilateral 
ingrown toenails and onychomycosis.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed. Any 
indicated studies should be performed.

The examiner should provide an opinion as 
to whether the Veteran's bilateral ingrown 
toenail symptomatology  increased in 
severity during active service beyond its 
natural progress and determine the current 
severity of any current onychomycosis.  
The examiner must specifically address the 
criteria under Diagnostic Code 7806, to 
include an assessment of the percentage of 
the entire body which is affected.  Any 
opinion expressed should be reconciled 
with the service treatment records.  The 
rationale for any opinion expressed must 
be provided.

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


